Citation Nr: 0315058	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  90-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
eye disorder, to include bilateral macular degeneration as a 
result of a concussion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 1989 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The case was remanded for further development in 
September 1991, June 1993, May 1995, and March 2000.  The RO 
has completed the development and administrative actions 
requested in those remands.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant failed without explanation to appear VA 
examinations that were necessary to decide the claim.  

3.  The appellant's current eye disorder, age-related macular 
degeneration, is not due to a disease or injury in service.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  In a December 
2002 letter, the RO informed the appellant of the evidence 
needed to substantiate his claims and the evidence he was 
responsible for obtaining.  

The Board notes that the appellant was scheduled for a VA 
examinations in December 1998 and February 2003, but failed 
without explanation to report.  

In its March 2000 remand order, the Board instructed the RO 
to schedule the appellant for an examination to determine the 
current nature and etiology of any eye disability.  In the 
Board's remand order, the appellant was notified of the 
consequences of failing to report for the examination and of 
the pertinent regulation, 38 C.F.R. § 3.655.  

The March 2003 supplemental statement of the case (SSOC) also 
noted 38 C.F.R. § 3.655, and the need for the appellant to 
show good cause as to why he did not report for the 
examination.  No response to the SSOC has been received.  

The appellant has reported treatment from Lawrence J. Kondra, 
Jules Stein Institute, and Dr. Bounds.  VA has been able to 
obtain some of these records.  However, VA has been unable to 
request the remainder of these records because the veteran 
has not furnished the necessary releases.  

VA has met its obligations to notify the appellant of the 
evidence needed to substantiate his claims and of who was 
responsible for obtaining what evidence.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO provided the required notice in 
a December 2002 letter.  The Board's remands and 
communications from the RO have informed him that he was 
responsible for reporting for examinations, reporting his 
treatment, and submitting releases to obtain that evidence.  
In this respect, letters were sent to the appellant in May 
1999 and May 2000 requesting the appellant to authorize VA to 
obtain evidence needed to substantiate his claim.  There was 
no response to these letters.  Deferred rating actions dated 
in April and May1999, January 2000, April and May 2000 
reflected failed attempts to obtain private medical evidence  

Given the efforts to assist the veteran over the many years 
of his pending appeal, the Board finds that further 
assistance would be unlikely to aid in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include arthritis, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2002). 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The appellant has received various possible diagnoses, 
including bilateral chorioretinal degeneration, retinitis 
pigmentosa, central areolar choroidal atrophy, hereditary 
panretinal degeneration and atrophic macular degeneration in 
both eyes, left worse than right, and symptomatic retinal 
tear in the right eye.

A review of the record shows the initial post-service 
treatment in June 1982, when the appellant was treated at the 
Jules Stein Eye Institute at the University of California, 
Los Angeles.  He was diagnosed with chorioretinal 
degeneration.  The examiner, John Heckenlively, MD, could not 
rule out hereditary panretinal degeneration, and referred the 
appellant for further evaluation.  There is no indication 
that this evaluation was conducted.  

Eye Clinic records from the VA Medical Center in Wadsworth 
dated from April 1982 to June 1987 show diagnoses of 
retinitis pigmentosa due to chorioretinal degeneration.  A 
September 1984 notation indicates that the appellant's family 
history was "difficult" but that a distant cousin had 
experienced a similar problem.  In February 1985, 
chorioretinopahty due to chloroquine was noted. 

In August 1988, Lawrence J. Kondra, MD, reported a diagnosis 
of atrophic macular degeneration in both eyes.  The physician 
noted that he had treated the appellant since May 1987.  The 
appellant showed an early nuclear sclerosis and spoking in 
both lenses with decreased visual acuity.  The appellant 
underwent cryotherapy for a symptomatic retinal tear without 
detachment that was well healed. 

In August 1995, the appellant underwent a VA eye examination.  
A history of age-related macular degeneration was noted.  The 
appellant's right eye uncorrected visual acuity was 20/50.  
His left eye vision was counting fingers at 6 inches from his 
face, uncorrected.  No diplopia or visual field deficits were 
noted.  The examiner found that the veteran had macular 
degeneration in both eyes with diffuse retinal pigment 
epithelium dropout.  The diagnosis was age-related macular 
degeneration.  

The appellant has advanced three theories as to why his eye 
disability should be service connected.  

The appellant has asserted that he has a current eye 
disability as the result of a concussion experienced in a 
fall during training in service.  He is competent to report 
the fall and the concussion (although the Board also notes 
that the veteran reported that there was no history of trauma 
during VA outpatient treatment in October 1984).  However, he 
is not competent to render an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence is 
competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).  
Therefore, he is not competent to say that a fall in service 
caused a current eye disability.  In this case, the appellant 
has not provided or identified, and VA has not obtained, any 
competent medical evidence that demonstrates a link between 
the appellant's reported concussion and his current eye 
disability, diagnosed as bilateral macular degeneration.  

Alternatively, the appellant has claimed that he has a 
variously diagnosed bilateral eye disorder, including macular 
degeneration, as a result of an episode of measles in 
service.  In a March 1992 communication to the RO, the 
appellant asserted that medical personnel in service 
concluded that an episode of German measles in 1944 left 
"some damage to my left Macular."  

Service medical records show treatment for German measles 
(rubella) in the spring of 1944.  Service medical records 
from April 1944 documented a history of mildly reddened eyes.  
The condition was observed to be acute and resolved during 
service without residual disability.  While the service 
medical records support the contention that the appellant had 
measles in service, there is no competent medical opinion 
that links the appellant's current eye disorder to the April 
1944 diagnosis of measles.

The appellant also contends that he has a current eye 
disorder as the result of medication administered for malaria 
during service.  Records confirm that he served with the 
United States Army in the Asiatic-Pacific Theater from 
December 1944 to April 1946.  He is competent to testify to 
taking chlorquine, an anti-malarial medication, during his 
service in the Asiatic-Pacific theater from December 1944 to 
April 1946.

VA outpatient records show that in October 1984, he reported 
that he had taken three chloroquine tablets a day for 10 
months while in New Guinea.  The examiner reported 
differential diagnoses that included chloroquine macula 
retinopathy.  In December 1984 and February 1985, VA 
examiners reported possible chloroquine- related retinal 
toxicity in addition to other differential diagnoses.  A 1987 
entry includes a finding of  presumed chloroquine 
retinopathy.  

These findings represent competent evidence of a link between 
the taking of malaria medication and a current eye disorder.  
However, subsequent eye evaluations by VA and private medical 
professionals have not yielded findings of chloroquine 
related eye disability.  These examiners have reported 
findings of macular degeneration or retinal dystrophy.  Most 
recently, the diagnosis has been macular degeneration, 
described as age related.  This finding is consistent with 
the veteran's report that he did not notice an eye disability 
until the late 1960s, and with detailed testing conducted at 
the Jules Stein Institute in 1982.  That testing yielded 
findings of retinal degeneration.

Dr. Heckenlively, of the Jules Stein Institute, concluded 
that further evaluation of the appellant's family history and 
additional testing would be necessary to determine a final 
diagnosis.  The opinions linking the eye disability to 
chloroquine were not the result of such testing, or review of 
the family history.  They are, therefore, of limited 
probative value.  All private, and the most recent VA, 
examiners have found retinal degeneration rather than 
toxicity.

The private opinions were the result of more detailed testing 
than was performed by the VA examiners who found a possible 
link between an eye disability and chloroquine.  For 
instance, the veteran underwent photopic and scotopic 
electroretinograms at the Jules Stein institute.  The Board 
concludes that the preponderance of the evidence is against a 
finding that the eye disability is the result of chloroquine 
toxicity.  

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. Ortiz v. 
Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001);  Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a variously diagnosed 
eye disorder to include bilateral macular degeneration as a 
result of concussion is denied. 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

